Opinion of tjge Court, -by
Austin, J.
This action was brought to recover damages for breach of the covenant for quiet enjoyment in a lease, and is here on exceptions.
The sole questions in the ease are whether there was a sufficient delivery of the lease proved, and whether that question was properly submitted to the jury,
A lease was executed of taro land at $420 a year rent. This was to include taro then growing. The defendant, the lessor, signed it, and the five plaintiffs, the lessees, signed it. Its terms were dictated by the defendant. An additional copy of the lease was made, but was found defective, and was taken away to be corrected. The lease was dated July 1, 1884, when the term was to begin, but was actually executed June 12th. The rent was payable in advance, and $110 of it was paid down. It was said that the copy should be taken away and am'ended and brought back and signed, and both papers acknowledged July» 1st, and balance of rent paid. On this point defendant says: “ They told me they would take their paper to correct, and then come again, and then we would sign it, and it should become our lease. I said, if it corresponds with mine.” The lease then signed, which the defendant calls his, was left with him, and he then received *376$110 on the rent, as stated by plaintiffs’ witnesses. Defendant said- if plaintiffs did not then pay part of the money, he would lease the land to other people.
Kinney & Peterson, for plaintiffs.
W. B. Castle, for defendant.
Honolulu, May 28, 1885.
These facts, and all the testimony in the case, were submitted to the jury, and they found there was a delivery on June 12th. The proof of delivery was ample. Had the finding been the other way, on such proof, the verdict would have been set aside. No substantial act remained to be done. The contract was complete, and the defendant held the covenant of the plaintiffs to pay, and had made his covenant to lease just as he intended to have them. The covenants were substantial and important on both sides. A copy or duplicate for the plaintiffs was contemplated, but it was not requisite. The lease was complete. It was immaterial which party held>sthe custody of the paper. Either might hold it, and the other would be entitled to enforce it against him. Subsequent acknowledgment, though mentioned, was not essential to the validity of the lease. The finding of the jury cannot be disturbed.
See McLean vs. Button, 19 Barb., 450.
The other question arises on the charge. The presiding Judge charged the jury: “ I clo not think it necessary in a lease to have two parts ; that is, a lease and a copy, one part to be kept by each party. If one is completed and properly executed, and either party holds it, it is a good lease, and can be enforced by either.
This is good law, and if the jury found the facts to be true, they constituted a delivery. But the defendant’s counsel insisted that the Court should direct the jury, in hcee verba, that the lease must be delivered. This was not essential. The charge made was far more useful to the jury in reaching a verdict than the general language required.
The law, as here stated, is well supported by authority.
See Souverlage vs. Arden, 1 Johns. Ch., 239; 4 Kent’s Com., 456; Wallace vs. Berdell, 97 N. Y., 13.
The judgment must be affirmed.